116 F.3d 1487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Allen PALMER, Defendant-Appellant.
No. 96-10413.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 13, 1997Decided June 26, 1997.

Appeal from the United States District Court for the Eastern District of California, D.C. No. CR-94-05104-REC;  Robert E. Coyle, District Judge, Presiding
Before REINHARDT, T.G. NELSON, and HAWKINS, Circuit Judges.


1
ORDER*


2
Based on the motion of counsel for defendant-appellant Palmer and the letter of June 12, 1997 from Mr. Palmer, this case is ordered dismissed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3